FILED
                             NOT FOR PUBLICATION                            JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HENRY MANJARRES,                                 No. 09-35633

               Plaintiff - Appellant,            D.C. No. 6:07-cv-06323-TC

  v.
                                                 MEMORANDUM *
OREGON DEPARTMENT OF
TRANSPORTATION, an agency of the
State of Oregon,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                   Thomas M. Coffin, Magistrate Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Henry Manjarres appeals from the district court’s summary judgment for the

Oregon Department of Transportation (DOT) in his employment discrimination

and retaliation action under Title VII and 42 U.S.C. § 1981. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, see FTC v. Stefanchik, 559 F.3d 924,

927 (9th Cir. 2009), and may affirm on any basis supported by the record, see

Video Software Dealers Ass’n v. Schwarzenegger, 556 F.3d 950, 956 (9th Cir.

2009). We affirm.

      The district court properly granted summary judgment because, under

Oregon claim preclusion law, Manjarres’s federal action is barred by the adverse

judgment in his prior state court action against the Oregon DOT. See Holcombe v.

Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007) (federal courts must apply state

claim preclusion law to state court judgments); see also Rennie v. Freeway

Transp., 656 P.2d 919, 921 (Or. 1982) (an action is precluded if based on the same

factual transaction as a prior suit, seeks additional or alternative remedies to those

sought earlier, and raises claims that could have been joined in the first action).

      We need not reach the parties’ remaining arguments.

      AFFIRMED.




                                           2                                     09-35633